DETAILED ACTION
In this Office Action, amended claims 1-6 and 11-14, filed on July 2nd, 2021 were evaluated following a non-final Office Action mailed on March 3rd, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4, 6, 11, and 13-14 are objected to because of the following informalities: 
Claim 1, line 12-13 “and being to be worn to wrap a measurement site” should apparently read “to be worn to wrap a measurement site” to be grammatically correct;
Claim 13, line 4 and Claim 14, line 12 have a similar recitation of “and being to be worn” which should apparently read “to be worn”;
Claim 1, line 31-32 “a root portion extends from a main body side of the curler is sandwiched…” should apparently read “a root portion extending from a main body side of the curler is sandwiched” to be grammatically correct;
Claim 13, line 23 and Claim 14, line 31 have a similar recitation of “a root portion extends from a main body” which should apparently read “a root portion extending from a main body”;
Claim 1, line 36 “the cuff structure configured to move” should apparently read “the cuff structure is 
Claim 13, line 28 and Claim 14, line 36 have a similar recitation of “the cuff structure configured to move” which should apparently read “the cuff structure is configured to move”
Claim 4, line 7 “the plurality of grooves spaced apart” should apparently read “the plurality of grooves are spaced apart” to be grammatically correct;
Claim 6, line 2-3 “the sensing cuff is configured to store pressure-transmitting fluid and extends in the circumferential direction” should apparently read “the sensing cuff is configured to store pressure-transmitting fluid and extend in the circumferential direction” to be grammatically correct;
Claim 6, line 4 “to cover an artery-passing portion of the measurement” should apparently read “to cover an artery-passing portion of the measurement site” to be clear in its meaning;
Claim 11, line 14-15 “processing unit is configured to move the on-off valve into an opened state and supplies and store the pressure-transmitting fluid” should apparently read “processing unit is configured to move the on-off valve into an opened state and supply and store the pressure-transmitting fluid” to be grammatically correct;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the term “free end” in the claim limitation “another end of the cuff structure is a free end that is not attached to the main body in the unworn state”. It is unclear what is meant by the term “free” in the claim limitation. For example, when in the unworn state, it is unclear if “the free end” may be attached to another part of the sphygmomanometer, or if the term “free” precludes any attachment to another element in the claimed device. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “wherein another end of the cuff structure is unattached when the device is not being worn”. 
Further regarding claim 1, the claim limitation “the cuff structure configured to move about the one end independently of the belt in the unworn state” renders the claim indefinite. Firstly, the claim recites the term “the one end”. There is insufficient antecedent basis for this term in the claim. For example, it is unclear if “the one end” is referring to “a free end that is not attached to the main body in the unworn state”, or if the term is referring to the end of the cuff structure “attached to the main body”. Furthermore, it is unclear what the meaning of the limitation is as a whole. Specifically, it is unclear what limitations are imparted by the phrase “configured to move about the one end independently of the belt”. For example, it is unclear if the cuff is supposed to rotate around the one end, or if the claim is imparting some other limitation. 
For purposes of examination, the claim will be read as if it were written “the cuff structure configured to be wrapped around the measurement site independently of the belt”. 

Regarding claim 3, the claim limitation “wherein the edge portions on both sides gradually become thinner toward the tips along a form of the inner circumferential surface curved in the direction away from the measurement site toward the tips of the edge portions” renders the claim indefinite. It is unclear what is meant by the claim limitation. For example, it is unclear what is meant by the limitation “along a form of the inner circumferential surface”. Specifically, it is unclear what structural limitation this claim imparts, and what additional limitations it adds to the “inner circumferential surface” described in claim 2. Clarification is requested.
For purposes of examination, the claim limitation will be read as if it were written “wherein the edge portions on both sides gradually become thinner toward the tips”. 
Any claim listed in the preamble as being rejected which is not explicitly rejected above is rejected by virtue of its dependence on an explicitly rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi (US 20050015015 A1 – previously cited) in view of Karo (US 20090234381 A1 – previously cited) and Fournier (US 20160058133 A1).
Regarding claim 1, Mizukoshi teaches a sphygmomanometer (Figure 3 and 4) comprising: a belt (20) to be worn to wrap a measurement site (paragraph 0021); a back plate (40) extending around the measurement site and being disposed in an inner circumferential surface side of the belt along a circumferential direction of the belt (paragraph 0026); a sensing cuff (26) extending around the measurement site to contact the measurement site, and being disposed on an inner circumferential surface side of the back plate along a circumferential direction of the back plate (paragraph 0011); a pressing cuff (28) being disposed between an outer circumferential surface of the back plate and an inner circumferential surface side of the belt, and extending along the circumferential direction of the belt to receive a supply of pressurizing fluid and compress the measurement site (paragraph 0011 and 0029-0030); calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (paragraph 0029); wherein in a longitudinal direction perpendicular to a circumferential wrapping 
Karo teaches a cuff for measuring blood pressure (Figure 2) comprising a blood pressure monitor (110), and a belt (130) extending from the main body (paragraph 0046). Furthermore, Karo (Figure 3) teaches that the main body (110) includes a pump (123) for supplying air to an air bag deposed in the belt (130) through a flow path (120) connecting the pump and the cuff (paragraph 0049 and 0054). Karo (Figure 5) also teaches a curled elastic member (160) that wraps around the outer peripheral surface of an airbag (paragraph 0051). The curler includes a root portion (161b) which attaches to the main body (Figure 2; paragraph 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure cuff of Mizukoshi to include the entire main body of Karo. Mizukoshi teaches that the cuff is connected to a blood pressure measuring device (paragraph 0029), however provides no specific details about the blood pressuring device, or how the cuff is pressurized. As a result, incorporating the main body of Karo onto the cuff of Mizukoshi would provide the device of Mizukoshi with the specific means to pump air into the sensing cuff and pressing cuff through a flow path (Karo paragraph 0054), calculate and display blood pressure information (Karo paragraph 0053), and control the pressure within a cuff (Karo paragraph 0054). Therefore, the lack of 
Furthermore, it would have been obvious to one of ordinary skill in the art to further modify Mizukoshi in view of Karo with the additional teaches of Karo to incorporate a curler that wraps around the outer circumferential surface of the pressing cuff and attaches to the main body. Doing so would keep the cuff structure curved, allowing it to be more easily worn around a cylindrical measurement site, such as a wrist or ankle, and secured to the main body. As a result, incorporating the further teaching of Karo would simply constitute combining prior art elements according to known methods to yield predictable results. 
Thus, Mizukoshi in view of Karo teach all the structural elements of claim 1 except: the cuff structure configured to move about the one end independently of the belt in the unworn state.
Fournier teaches a wrist-worn device (Figure 1B and 2) capable of operating as a health monitoring system and measuring blood pressure (paragraph 0066). Fournier teaches a belt (112) which is independent and able to be attached separately from a measurement device (120) in the unworn state (paragraph 0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizukoshi in view of Karo to have the belt and the cuff structure be separate, independent parts in the unworn state, as in Fournier. This would make the device more portable, as the measurement cuff could be attached when desired, and would simply constitute combining prior art elements according to known methods to yield predictable results. 
Claim 13 consists of a method comprising of the same structural elements as claim 1. As a result, the above cited sections of Mizukoshi in view of Karo and Fournier teach the claim elements of claim 13. 
Regarding claim 6, Mizukoshi teaches the sensing cuff (28) being configured to store pressure-transmitting fluid and extend in the circumferential direction of the measurement site to cover an artery passing portion of the measurement site (paragraph 0029). Thus, Mizukoshi in view of Karo and Fournier teaches all of the structural elements of claim 6.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi (US 20050015015 A1 – previously cited) in view of Karo (US 20090234381 A1 – previously cited) and Fournier (US 20160058133 A1), as applied to claim 1, in further view of Naomi (WO 2015098566A1 – previously cited).
Regarding claim 2, Mizukoshi in view of Karo and Fournier teaches the sphygmomanometer of claim 1. However, Mizukoshi in view of Karo and Fournier fails to teach an inner circumferential surface of the back plate that faces the measurement site and includes edge portions on each side of the back plate in the width direction is curved in a direction away from the measurement site toward tips. 

    PNG
    media_image1.png
    693
    1186
    media_image1.png
    Greyscale
Naomi (Figure 15) teaches a sphygmomanometer comprising a back plate (40) disposed on a sensing cuff (22) along a surface opposite to the measurement site (90; page 2, lines 49-59). According 
Examiner Figure 1: Modified Naomi Figure 15 showing the surface of the back plate forming tips facing away from the measurement site.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizukoshi in view of Karo and Fournier to incorporate the back plate shape of Naomi. Doing so would allow the cuff to be more reliably displaced when the cuffs of Mizukoshi are inflated (Naomi page 3, lines 118-119) and would simply constitute combining prior art elements according to known methods to yield predictable results. 
Regarding claim 3, Naomi teaches that back plate (40) gradually decreases in thickness towards the tips on both sides along a form of the inner circumferential surface (page 3, lines 107-110; Figure 15). Therefore, Mizukoshi in view of Karo, Fournier, and Naomi teaches the device of claim 2 wherein an end portion of the surface of the back plate in the width direction becomes thinner as it approaches the tip.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi (US 20050015015 A1 – previously cited) in view of Karo (US 20090234381 A1 – previously cited) and Fournier (US 20160058133 A1), as applied to claim 1, in view of Shibazaki et al. (JP 2009112429 A – previously cited). Examiner note: the Shibazaki reference is in Japanese. Therefore, all references to paragraph numbers are referring to the Espacenet English translation provided with this Office Action.
Regarding claim 4, Mizukoshi (Figure 5) teaches the back plate extending in a strap shape beyond the length of the sensing cuff in the circumferential direction (paragraph 0026). However, Mizukoshi in view of Karo and Fournier does not teach the back plate including a plurality of grooves 
Shibazaki (Figure 5) teaches a cuff for measuring blood pressure comprising of a bag shaped sensing cuff (22 and 24) to be worn around a measurement site and a back plate (42) disposed on the sensing cuff (paragraph 0007). According to Shibazaki, the back plate (42) may include a plurality of grooves having a V-shape (Figure 20; element 108; paragraph 0072), or a having a U-shape (Figure 21; element 122; paragraph 0072), extending in the width direction of the back plate, and being parallel from each other in the longitudinal direction of the back plate (paragraph 0072-0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back plate of Mizukoshi in view of Karo and Fournier to have V-shaped or U-shaped groove structure taught by Shibazaki. Doing so would give the back plate a greater flexibility along the circumferential direction (Shibazaki paragraph 0072-0073), and would simply constitute use of a known technique to improve a device in a similar way.  
Regarding claim 5, Mizukoshi (Figure 5) teaches the sphygmomanometer of claim 1 wherein the back plate is arranged over a range exceeding the length of the sensing cuff in the circumferential direction (paragraph 0026). However, Mizukoshi in view of Karo and Fournier fails to teach the back plate being made up of a set of multiple small pieces separated from each other in the longitudinal direction.  
As mentioned in regard to claim 4, Shibazaki (Figure 5) teaches a cuff for measuring blood pressure comprising of a bag shaped sensing cuff (22 and 24) to be worn around a measurement site and a back plate (42) disposed on the sensing cuff (paragraph 0007). Shibazaki further teaches (Figure 19) that the back plate may consist of a set of multiple small pieces (44) separated from each other in the longitudinal direction (paragraph 0028). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi (US 20050015015 A1 – previously cited) in view of Karo (US 20090234381 A1 – previously cited) and Fournier (US 20160058133 A1), as applied to claim 6,  in further view of Uesaka et al. (US 20130109981 A1 – previously cited).
Regarding claim 11, Mizukoshi (Figure 1) teaches the pressing cuff (28) being connected to a first flow path (34) to receive air, and the sensing cuff (26) being connected to a second flow path (32) to receive air (Mizukoshi paragraph 0023). In addition, the main body of Karo is taught to comprise a pressurization control part providing control of compressing the measurement site (Karo paragraph 0053-0054), a fluid storage control part providing control of suppling and storing air into the sensing cuff (Karo paragraph 0053-0054), a fluid flow path (120) connecting the pump and the cuff (Karo paragraph 0049), and a valve (124) that allows fluid to flow in and out of the cuff (Karo paragraph 0054). Therefore, Mizukoshi in view of Karo, would comprise of flow paths (34 and 32) being be connected to the pump within the main body. Consequently, Mizukoshi  in view of Karo and Fournier teaches the device comprising a computer processing unit providing a control of compressing the measurement site by the pressing member via the sensing cuff (Karo paragraph 0053-0054); the computer processing unit providing a control of supplying and storing the pressure-transmitting fluid into the sensing cuff in a worn state in which the pressing member and the sensing cuff are worn on the measurement site (Karo paragraph 0053-0054); a first flow path connecting the pump and the pressing cuff to allow a fluid to flow between (Mizukoshi paragraph 0023 and Karo paragraph 0054); a second flow path connecting the 
Uesaka teaches a sphygmomanometer (Figure 3) comprising a bag shaped sensing cuff (13) to be won to wrap a measurement site (paragraph 0012); a back plate (10) disposed on the sensing cuff along a surface opposite to the measurement site (100; paragraph 0047); a bag shaped pressing member (8) for pressing the back plate into the measurement site; and a blood pressure calculating part (43) calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (paragraph 0055). Uesaka teaches that the method of using the sphygmomanometer (Figure 4) includes inflating the sensing cuff (13) with a predetermined amount of air, and then inflating the pressing member (8) to compress the measurement site (paragraph 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizukoshi in view of Karo and Fournier to incorporate the method of first pressurizing the sensing cuff and then pressurizing the pressing member as taught in Uesaka. Doing so would simply constitute simple substitution of one known element (pressurizing the sensing cuff and the pressing 
Regarding claim 12, Karo (Figure 3) teaches the pressurization control, the fluid storage control, and the blood-pressure calculating part being performed by a CPU (113) in the main body (110; paragraph 0053-0057). Therefore Mizukoshi in view of Karo, Fournier, and Useka teach all of the claim limitations of claim 12. 

Response to Arguments
Applicant’s arguments in regards to claim objections have been considered and deemed not persuasive. The amendments to claims 1 and 13 introduced additional informalities, necessitating continued objection to the claims. In addition, amendments 4, 6, 11, and 14 also introduced additional objections to the claims. Thus, continued objections to the claims are articulated in the “Claim Objections” section above.
Applicant’s amendments to the claims provide sufficient structure to avoid invoking 35 U.S.C. 112(f). Thus, claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 112(b) have been considered and deemed not persuasive. The amendments to claims 1, 13, and 14 introduced additional indefinite claim limitations, necessitating continued rejections to the claims. Dependent claims 2-6 and 11-12 are rejected by virtue of their dependence on claim 1. Thus, continued rejections to claim 1-6 and 11-14 are articulated in the “Claim Rejections – 35 U.S.C. 112(b)” section above.
Applicant’s arguments in regards to prior art rejections have been considered and deemed persuasive. Specifically, neither Mizukoshi nor any of the other previously cited references teach “the cuff structure configured to move about the one end independently of the belt in the unworn state” in independent claims 1, 13, and 14. However, this claim limitation is rendered obvious by the additional 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791